Case 7:19-cr-01501° Document 28 Filed on 08/13/19 in TXSD Page 1 of 4

 

United States Distiict Court
Southern District Of Texas
AUG 18 2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Cleric
McALLEN DIVISION
UNITED STATES OF AMERICA — § |
§
v. ~ § Criminal No. V = ~
§ Oo 1 3 15 07
ROBERTO TREVINO-MENDOZA S
PEDRO SAMUEL HERNANDEZ §
JESUS IVAN RESENDEZ-GOMEZ §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
. \
Count One |

On or about May 21 2018, in the Southern District of Texas and within the jurisdiction of
-the Court, defendant, |
ROBERTO TREVINO-MENDOZA
knowingly having been convicted of a crime punishable by imprisonment for a term exceeding
One year, namely, in the 275" J udicial District Court of Hidalgo County, Edinburg, Texas, on May
15, 2000, in cause number CR-193 7-97-E, for Aggravated Robbery, did knowingly and unlawfully
possess in and affecting interstate and foreign commerce a firearm, namely, a Taurus, Model PT-
111 Millennium Pro, mm pistol.
In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Count Two |

On or about August 3, 2018, in the Southern District of Texas and within the jurisdiction.

of the Court, defendant,

ROBERTO TREVINO-MENDOZA
Case 7:19-cr-01501 Document 28 Filed 0n-08/13/19 in TXSD Page 2 of 4

‘knowingly having been convicted of a crime punishable by imprisonment for a term exceeding
one year, namely, in the 275" Judicial District Court of Hidalgo County, Edinburg, ‘Texas, on May
15, 2000, in cause number CR-1937-97-E, for Aggravated Robbery, did knowingly and unlawfully

. possess in and affecting interstate and foreign commerce a firearm, namely, a Smith & Wesson,
Model 539, 9mm pistol.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Count Three
From on or about February 14, 2019 to on or about March 25, 2019, in the Southern District
of Texas and within the jurisdiction of the Court, defendants, |
ROBERTO TREVINO-MENDOZA
PEDRO SAMUEL HERNANDEZ
JESUS IVAN RESENDRZ-COMEZ
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance.. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A). —
Count Four
On or about February 14, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |
ROBERTO TREVINO-MENDOZA
PEDRO SAMUEL HERNANDEZ
JESUS IVAN RESENDEZ-GOMEZ

did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 1 kilogram of a
Case 7:19-cr-01501 Document 28 Filed on 08/13/19 in TXSD Page 3 of 4

mixture or substance containing a detectable amount of methamphetamine, a Schedule I]
controlled substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2. | |
Count Five
On or about March 8, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendants,
ROBERTO TREVINO-MENDOZA
PEDRO SAMUEL HERNANDEZ
JESUS IVAN RESENDEZ-GOMEZ
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, ‘approximately 1 kilogram of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.
Count Six
. On or about March 13, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |
ROBERTO TREVINO-MENDOZA
PEDRO SAMUEL HERNANDEZ
| JESUS IVAN RESENDEZ-GOMEZ
did knowingly and intentionally possess with intent to distribute a controlled substance. The .
controlled substance involved was 500 grams or more, that is, approximately 1 kilogram of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.
Case 7:19-cr-01501 Document 28 Filed on 08/13/19 in TXSD Page 4 of 4

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2. |

NOTICE OF FORFEITURE
18 U.S.C. §922(¢)(1)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461(c), the United States gives notice to defendant,
ROBERTO TREVINO-MENDOZA
that upon conviction of a violation of Title 18, United States Code, Section 922(g)(1), all firearms
involved in said violation are subject to forfeiture, including but not limited to the following:
Taurus, Model PT-111 Millennium Pro, 9mm pistol |

Smith & Wesson, Model 539, 9mm pistol.

A TRUE BILL
LN ac. . _ A. 1. _

FOREPERSON

RYAN K. PATRICK .
UNITED STATES ATTORNEY

Rolon)- Wen

ASSISTANT UNITED STATES ATTORNEY
